          Case 5:20-cv-00705-JKP Document 5 Filed 06/26/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


THE STATE OF TEXAS,                              §
                                                 §
                  Plaintiff,                     §                SA-20-CV-00705-JKP
                                                 §
vs.                                              §
                                                 §
OMAR JOSE CALZADA, ABRAHAM                       §
ADAM GARCIA MATA,                                §
                                                 §
                  Defendants.                    §


                   ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned entered a report and recommendation, recommending the

District Court remand this case to state court. Accordingly, all matters referred to the Magistrate

Judge have been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 26th day of June, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                1
